McGRANERY, District Judge.
Findings of Fact.
1. In January, 1944, defendant leased to plaintiff premises 5316 Market Street, Philadelphia, Pennsylvania, at a monthly rental of $70.
2. As a result of eviction proceedings plaintiff wus forced to give up possession of the premises on March 12, 1945, owing the defendant the sum of $94 back rent.
3. On June 29, 1945, the Office of Price Administration set a rental ceiling on premises 5316 Market Street, Philadelphia. Pennsylvania, at $55 per month and ordered a refund to plaintiff in the sum of $15 per month for a period of fourteen months, or $210.
4. Plaintiff did not take with her when she left the premises any personal property belonging to defendant.
Conclusions of Law.
1. This Court has jurisdiction over the subject matter of this action and the parties.
2. Plaintiff is entitled to treble damages for defendant’s failure to obey the OPA order of June 29, 1945. This amounts to $630. From this sum, $94, which represents back rent owing defendant when plaintiff left, will be deducted.
3. Plaintiff is awarded an attorney’s fee of $50.
4. Judgment will be entered in favor of plaintiff and against defendant in the sum of $586 with lawful costs.